1    Vicki Marolt Buchanan.
     State Bar No. 153318
2    19201 Sonoma Highway, No. 243
     Sonoma, California 92660
3    Telephone: (707) 343-1907
     vickimaroltbuchananpc@gmail.com
4
     Attorney for Defendant/Appellant
5    NADIA KUZMENKO, aka NADIA REYES
6
                                UNITED STATES DISTRICT COURT
7
                                EASTERN DISTRICT OF CALIFORNIA
8

9                                                    Case No.: 2:11-CR-0210-JAM
     UNITED STATES OF AMERICA,
10                                                   ORDER REGARDING SURRENDER
                   Plaintiff,
                                                     DATE
11
             v.
12

13   NADIA KUZMENKO,
              Defendant
14

15

16
             FOR GOOD CAUSE APPEARING, it is hereby ordered that the defendant Nadia
17
     Kuzmenko having been sentenced to the custody of the Bureau of Prisons, shall surrender
18
     to the institution designated by the Bureau of Prisons, or if no such institution has been
19
     designated, to the United States Marshall in Sacramento, California or Colorado Springs
20
     Colorado, before 2 p.m. on March 31, 2020. The defendant is further advised it is a
21
     criminal offense punishable by a consecutive term of imprisonment to fail to surrender
22
     for service of sentence pursuant to the order of this Court. All current conditions of
23
     release shall remain in effect until the defendant surrenders in accordance with this order.
24
     The Court is aware that the defendant is planning to file a Petition for Writ of Certiorari
25
     at the United States Supreme Court on January 22, 2020. In the event the Petition is
26
     granted or pending on March 31, 2020, the parties may reassess the surrender date at that
27
     time.
28
     /



                            [PROPOSED] ORDER REGARDING SURRENDER DATE - 1
1
          IT IS SO ORDERED.
2
     Dated: January 6, 2020        /s/ John A. Mendez______________
3
                                   HONORABLE JOHN A. MENDEZ
4
                                   United States District Court Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                       [PROPOSED] ORDER REGARDING SURRENDER DATE - 2
